Citation Nr: 1603779	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to January 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that, pursuant to his request, the Veteran was scheduled for a May 2013 hearing before the Board at the RO in Buffalo, New York; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn, and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e).

In September 2013, the Board remanded the claim for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In September 2013, the Board remanded the claim for additional development.  Pursuant to the Board's remand directives, the AOJ sent a letter to the Veteran and requested that he identify any private healthcare providers who had treated him for bilateral hearing loss and that he provide authorization so that VA could obtain the records.  In November 2013, the Veteran provided authorization for VA to obtain his treatments records from Dr. P.C. (initials used to protect privacy).  In January 2014, the AOJ requested these records from Dr. P.C., but did not receive a response.  No further action was taken.

VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow-up request.  Id.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request would be futile.  Id.  

In this case, there is no evidence that the records do not exist or that a follow-up request would be futile.  Therefore, a remand is required so that another attempt can be made to obtain the Veteran's treatment records from Dr. P.C.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a follow-up request to obtain the Veteran's treatment records from Dr. P.C.  (See, November 2014 authorization).  The AOJ should request any necessary authorization from the Veteran to obtain these records.  If the AOJ is unable to obtain these records, the Veteran should be notified, and the claims file should be documented.  See, 38 C.F.R. § 3.159(e).  

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




